Name: 95/151/EC: Commission Decision of 28 April 1995 amending Commission Decision 93/494/EEC laying down specific conditions for importing fishery products from the Faroe Islands (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  fisheries;  tariff policy;  marketing
 Date Published: 1995-05-03

 Avis juridique important|31995D015195/151/EC: Commission Decision of 28 April 1995 amending Commission Decision 93/494/EEC laying down specific conditions for importing fishery products from the Faroe Islands (Text with EEA relevance) Official Journal L 100 , 03/05/1995 P. 0022 - 0024COMMISSION DECISION of 28 April 1995 amending Commission Decision 93/494/EEC laying down specific conditions for importing fishery products from the Faroe Islands (Text with EEA relevance) (95/151/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 (5) thereof, Whereas the list of establishments and factory ships approved by the Faroe Islands for importing fishery products into the Community has been drawn up in Commission Decision 93/494/EEC (2); whereas this list may be amended following the communication of a new list by the competent authority in the Faroe Islands; Whereas the competent authority in the Faroe Islands has communicated a new list adding 14 establishments and five factory ships, deleting 18 establishments and four factory ships, and amending the data of 25 establishments; Whereas it is necessary to amend the list of approved establishments and factory ships; Whereas the measures provided for in this Decision have been drawn up in accordance with the procedure laid down by Commission Decision 90/13/EEC (3), HAS ADOPTED THIS DECISION: Article 1 Annex B of Decision 93/494/EEC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 April 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX 'ANNEX B >TABLE> II. Factory ships >TABLE>